EXHIBIT 10.5

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment (this “Second Amendment”), being made and effective as of
August 9, 2006, is to the Employment Agreement dated December 30, 2005, by and
between Henry R. Baughman (the “Executive”) and SGS International, Inc., a
Delaware corporation (the “Company”), as amended by an Amendment dated as of
January 15, 2006 (as heretofore amended, the “Agreement”). All capitalized terms
which are used in this Second Amendment and are not defined herein shall have
the meaning ascribed to them in the Agreement.

1. Section 2 of the Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

Employment Term. The “Employment Term” hereunder shall commence on the date set
forth above and shall continue in full force and effect until the third
(3rd) anniversary of the date hereof unless terminated earlier pursuant to the
terms and conditions of this Agreement. The Employment Term will renew hereunder
automatically for successive one-year periods unless either party gives written
notice to the other not less than ninety (90) days prior to the end of the
Employment Term hereof (or any subsequent anniversary, as the case may be) that
such party does not wish the Employment Term to be so extended, and under such
circumstances, the Employment Term and this Agreement will terminate by its
terms, and without liability to either party, on the third anniversary of the
date hereof (or such subsequent anniversary, as the case may be).

2. All other provisions of the Agreement remain in full force and effect.

3. This Second Amendment may be executed in counterparts each of which shall be
deemed an original, and all of which together shall constitute a single
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

SGS International, Inc. By:  

/s/ Benjamin F. Harmon, IV

  Benjamin F. Harmon, IV   Vice President, General Counsel and Secretary
Executive

/s/ Henry R. Baughman

Henry R. Baughman